DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Drawings
3.	Applicant’s Drawings submitted July 3, 2019 are acceptable.	

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 1, “the preparation” lacks antecedent basis.
 lacks antecedent basis and is not clearly defined.
Claims 11, line 1, “the preparation” lacks antecedent basis.
Claim 11, lines 14-15, “the intellectual property application” in the singular form lacks antecedent basis and is not clearly defined.
Claim 18, line 1, “the preparation” lacks antecedent basis.
Claim 18, line 9, “each form” is not clearly defined in juxtaposition from “an appointment database” that precedes it.
Claim 18, line 11, “each appointment” is not clearly defined in juxtaposition from “a forms database” that precedes it.
Clarification is required.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20, as understood, are rejected under  35 U.S.C. 101 because it has been deemed that the claimed invention is directed towards non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  It has been deemed that the claim(s) is/are directed to the abstract idea of automating preparation of intellectual property applications for filing. It has been deemed that the additional elements or combination of elements in the claim(s) other than the abstract 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. _ (2014). Following Alice Corp, all claims (product and process) having an abstract idea must be analyzed using the following two-part analysis set forth in Mayo. For additional guidance, see “2014 Interim Guidance on Patent Subject Matter Eligibility” December 16, 2014. This memorandum is located at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-
Step 1: Claims 1-20 are all directed to a statutory category (e.g., a product). The answer is YES.
Step 2A: Claims 1-20 recite a system directed to an abstract idea of automating preparation of intellectual property applications for filing.  Such claim language is similar to ideas found too abstract by the courts as in using categories to organize, store, and transmit information (Cyberfone); obtaining and comparing intangible data (Cybersource); comparing new and stored information and using rules to identify options (SmartGene) and receiving information, analyzing information and displaying the results (Electrical Power Group v. Alstom). These recited claim limitations is similar to comparing new and old (stored) information to identify options (directions/location); storing, organizing and transmitting information and based on a query request, process and analyze request, and provide an output of the location information. Therefore for Step 2A the answer is YES.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, i.e. servers, computers, a document assembler, when considered both individually and as an ordered combination do not amount to significantly more than the 
Accordingly, courts do not rely on factual evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings. See, e.g., OIP Technologies, Inc. v. Amazon.com, Inc., - F.3d -, slip op. at 5 (Fed. Cir. Jun. 11, 2015).  The potential argument that the claimed invention requires “significantly more than” an “abstract idea” and therefore satisfy Step2B of the Alice two-part test would not be persuasive at this stage of prosecution.  It has been deemed that the claims are not directed to additional elements that are more than well-understood, routine and conventional in the art.  The device of the claimed invention does nothing more than automate preparation of intellectual property applications for filing.  Therefore, the claims(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U. S. ___ (2014).
Again, with regards to the claims being directed to an abstract idea, a review of the disclosure of the instant application was used to identify what the applicant considers as the invention. (MPEP 2103(I)). Thus, the claims are directed to a judicial 
The claims as a whole were analyzed to determine whether any elements, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. There are no additional elements recited in the claim beyond the abstract idea.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-20, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 7,574,367 in view of Official Notice.
Lee discloses, e.g. Figs. 1-3 and related text, systems and methods for automating intellectual property (IP) applications for filing comprising, a server, e.g. computers, readable data stores, e.g. 124, 125, 126, servers, e.g. 110, a plurality of jurisdiction computers, e.g. 131, 132, 133, 134, each associated with one of a plurality of jurisdictions (a competent receiving office under the Patent Cooperation Treaty (PCT)), a plurality of data connections, e.g. 201-209, documents, e.g. 121, 122, 123, a work station interface, e.g. 221, that deal with deadline filings, e.g. col. 2, lines 15-26.  Lee does not specifically disclose the term document assembler or rating of a professional and bids received therefrom or user preference of jurisdiction computer.
Official Notice is taken that a document assembler or rating of a professional and bids received therefrom or user preference of jurisdiction computer/interest have been common knowledge in the IP art.  To have provided such for the Lee invention would have been obvious to one of ordinary skill in the art.  The motivation for doing such would have been to implement notoriously well-known and common knowledge business practices to file international IP applications.

10.	Pertinent references of interest are noted from the cited PTO-892.

11.	Applicant’s Information Disclosure Statement (IDS) submitted July 3, 2019 has been reviewed.  Note the attached IDS.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789